Case 2:21-cv-00149-LEW Document 10 Filed 06/17/21 Page 1 of 7                PageID #: 119




                          UNITED STATES DISTRICT COURT

                                  DISTRICT OF MAINE


MARTIN ANDERSON,                          )
                                          )
              Plaintiff                   )
                                          )
       v.                                 )              No. 2:21-cv-00149-LEW
                                          )
TRIDENT ENGINEERING AND                   )
INSPECTION CORP., et al.,                 )
                                          )
              Defendants                  )


                        ORDER ON EX PARTE MOTION
                    FOR TEMPORARY RESTRAINING ORDER


       On this day, Plaintiff Martin Anderson filed a Complaint (ECF No. 1) and a Motion

for Ex Parte Temporary Restraining Order and Preliminary Injunction (ECF No. 7).

Preliminary injunctive relief is never awarded as of right and is extraordinary in nature,

particularly when it is granted without giving the opposing party an opportunity to be heard.

Voice of the Arab World, Inc. v. MDTV Med. News Now, Inc., 645 F.3d 26, 32 (1st Cir.

2011); Baber v. Dunlap, 349 F. Supp. 3d 68, 74 (D. Me. 2018). Nevertheless, Plaintiff

contends he is likely to succeed on the merits of a claim arising under the federal Computer

Fraud and Abuse Act (“CFAA”) and will suffer irreparable injury unless injunctive relief

is provided posthaste.

                                     BACKGROUND

       Plaintiff Martin Anderson was or is the principal executive officer of an entity

named Alaska Technical Training, Inc. (“ATTI”), which entity may or may not be a going
Case 2:21-cv-00149-LEW Document 10 Filed 06/17/21 Page 2 of 7                PageID #: 120




concern at this time. On March 13, 2019, Plaintiff sold ATTI’s assets (but not its stock) to

Southern Services, Inc. (“SSI”). In addition to the right to receive periodic monetary

payments from SSI (paid to ATTI), Plaintiff secured an employment contract with SSI.

       In or about March of 2021, Defendant Trident Engineering and Inspection

Corporation purchased “SSI’s Alaska Office.” Compl. ¶ 20. Prior to closing the sale, during

a visit to the Alaska office in January of 2021, Trident personnel represented to Plaintiff

that Trident would assume the purchase-payment and employment obligations SSI owed

to Plaintiff (though Plaintiff states that his contract with SSI was not assignable). During

that visit, Plaintiff provided Trident personnel access to his computer (evidently an SSI

asset) so that Trident could install software that would enable Plaintiff to perform work for

Trident. On March 23, 2021, Trident notified Plaintiff that he was terminated. A few days

later, Plaintiff appeared at the Alaska office to turn over the laptop he used while employed

by SSI. The cause for the termination is not apparent from the TRO record, but one

plausible inference is that it may relate to Plaintiff’s observation that his noncompete

agreement with SSI would terminate upon Trident’s purchase of SSI’s Alaska office.

       This litigation arises out of subsequent activities related to certain online accounts

evidently established by Plaintiff before SSI purchased the assets of ATTI. In particular,

Plaintiff established an account with Brinkster, a cloud-based hosting service, which

account Plaintiff used to host both business files and personal files (inclusive of personal

email accounts). According to Plaintiff, after terminating his employment Trident

personnel accessed his “personal” Brinkster account and made changes that prevent him

from accessing the account and prevent him, his wife, and his child from accessing personal

                                             2
Case 2:21-cv-00149-LEW Document 10 Filed 06/17/21 Page 3 of 7               PageID #: 121




email accounts and other private data. Although it is not clear from Plaintiff’s papers, it

appears that the Brinkster account was registered to martya@usalaska.biz, an email address

Plaintiff used for business purposes. By commandeering the Brinkster account, Defendants

can access all of the personal data that Plaintiff and his family have stored on Brinkster,

including highly personal marital communications and attorney-client communications.

       Plaintiff also alleges that he received notification that someone accessed his

personal Google account on April 9, 2021, using a HP Laptop 14. Evidently, this was a

computer owned by SSI and purchased by Trident because Plaintiff attributes the access to

Defendants. Plaintiff also alleges that someone within Trident accessed his personal

computer on April 10, 2021. What the someone may have done to either the Google

account or the personal computer is not apparent from the pleadings. Finally, during the

week of April 12, 2021, Defendants or their agents accessed a LinkedIn account established

by Plaintiff and made unspecified changes to the account.

       Plaintiff alleges he is entitled to damages and injunctive and equitable relief under

the CFAA, specifically 18 U.S.C. § 1030(g), based on Defendants’ knowing and intentional

intrusion into his computer accounts and data, whether to obtain information from the same

or recklessly or intentionally to cause harm. Compl. Count I.

                                      DISCUSSION

       The standard for issuing a temporary restraining order is “the same as for a

preliminary injunction.” Bourgoin v. Sebelius, 928 F. Supp. 2d 258, 267 (D. Me. 2013).

(citations and quotation marks omitted). Specifically, the record before the Court must

demonstrate (A) that the plaintiff is likely to succeed on the merits of a claim for which

                                             3
Case 2:21-cv-00149-LEW Document 10 Filed 06/17/21 Page 4 of 7                 PageID #: 122




injunctive relief is available; (B) that plaintiff is likely to suffer irreparable harm absent

interim relief; (C) that the balance of equities between or among the parties tips in the

plaintiff’s favor; and (D) that providing the requested relief will not harm the public

interest. Arborjet, Inc. v. Rainbow Treecare Sci. Advancements, Inc., 794 F.3d 168, 171

(1st Cir. 2015). As the party seeking injunctive relief – and as the only party before the

Court – the plaintiff necessarily bears the burden of establishing that the factors favor the

award of a temporary restraining order. Nat’l Org. for Marriage v. Daluz, 654 F.3d 115,

117, 119-20 (1st Cir. 2011).

   A. Likelihood of Success

       Failure to demonstrate a likelihood of success of the merits is ordinarily dispositive.

New Comm. Wireless Servs., Inc. v. SprintCom, Inc., 287 F.3d 1, 9 (1st Cir. 2002). On the

other hand, “[a]s a matter of equitable discretion, a preliminary injunction does not follow

as a matter of course from a plaintiff’s showing of a likelihood of success on the merits.”

Benisek v. Lamone, ––– U.S. ––––, 138 S. Ct. 1942, 1943–44 (2018) (per curiam). In the

final analysis, “trial courts have wide discretion in making judgments regarding the

appropriateness of such relief.” Francisco Sánchez v. Esso Standard Oil Co., 572 F.3d 1,

14 (1st Cir. 2009)).

       The First Circuit has provided a succinct description of the CFAA:

       Congress enacted the CFAA in 1984 to address the problems of computer
       crime and hacking. Pub. L. No. 98-473, 98 Stat. 2190; see also WEC
       Carolina Energy Sols. LLC v. Miller, 687 F.3d 199, 201 (4th Cir. 2012).
       Originally a criminal statute, in 1986 the Act was expanded to include a civil
       action component as well. Pub. L. No. 99-474, 100 Stat. 1213 (codified as
       amended at 18 U.S.C. § 1030); Miller, 687 F.3d at 201. Under the civil action
       provision, “[a]ny person who suffers damage or loss by reason of a violation
       of [18 U.S.C. § 1030] may maintain a civil action against the violator to
                                              4
Case 2:21-cv-00149-LEW Document 10 Filed 06/17/21 Page 5 of 7                PageID #: 123




       obtain compensatory damages and injunctive relief or other equitable relief.”
       18 U.S.C. § 1030(g). The term “damage” is defined as “any impairment to
       the integrity or availability of data, a program, a system, or information” and
       the term “loss” is defined as “any reasonable cost to any victim, including
       the cost of responding to an offense, conducting a damage assessment, and
       restoring the data, program, system, or information to its condition prior to
       the offense, and any revenue lost, cost incurred, or other consequential
       damages incurred because of interruption of service.” 18 U.S.C. §
       1030(e)(8), (11).

Turner v. Hubbard Sys., Inc., 855 F.3d 10, 12 (1st Cir. 2017).

       Plaintiff contends he is likely to prove Defendants are liable to him under the CFAA

because they exercised control over “the Anderson Accounts” and by doing so have gained

access to personal data stored in the accounts. Motion at 3 (ECF No. 7). As I see it, based

on the TRO record, the only account that raises a particular concern that might warrant an

order preventing ongoing unauthorized access to personal data is the Brinkster account

used by Plaintiff to store both business and personal data. I will limit my consideration to

that account because nothing suggests to me that Plaintiff has lost control over his Google

account or a personal computer such that he cannot prevent Defendants from continuing to

access them. Additionally, I do not see how Plaintiff will suffer any special harm due to

the temporary loss of control over a LinkedIn account, meaning a harm so great that it

cannot await a response from the Defendants, even assuming the LinkedIn account was not

first established as a business account or asset of ATTI.

       Turning then to the Brinkster account, it strikes me as likely that Plaintiff would be

able to secure relief designed to recover the personal data described in his motion papers

and relief designed to purge such data from any account maintained by Trident. I will,

therefore, accept for present purposes that Plaintiff is likely to obtain some measure of

                                             5
Case 2:21-cv-00149-LEW Document 10 Filed 06/17/21 Page 6 of 7                PageID #: 124




relief under the CFAA, although I am not prepared to say that the circumstances would not

give rise to a viable defense to the CFAA claim, given that I have yet to hear from

Defendants.

   B. Irreparable Injury

       Plaintiff advises that the communications he seeks to secure on the Brinkster

account are “so immensely private[] that a myriad of legal doctrines protect them: the

attorney-client privilege, the work-produce doctrine, and the marital communications

privilege.” Motion at 9. Plaintiff regards Defendants’ presumed past intrusion and ongoing

ability to invade his privacy as irreparable injuries because of the sensitive nature of some

of the documents. He states further:

       The fact that Defendants’ actions have prevented (and continue to prevent)
       Anderson from being able to access his own prior email exchanges also
       subject him to harm that is irreparable and cannot be remedied by monetary
       damages. If Defendants are not enjoined from altering or destroying
       information in Anderson’s accounts and ordered to preserve evidence
       discoverable in the Litigation, Anderson will forever be deprived of access
       to valuable, personal, and professional information and data, and the court
       will be deprived of relevant evidence.

Id. at 10.

       I can appreciate Plaintiff’s frustrations and concerns. However, the status quo has

already persisted for two months. In that time, this Court or another court may have been

able to evaluate a request for preliminary injunction with the advantage of input from the

Defendants. Plaintiff’s delay suggests to me that the better exercise of discretion is to

provide the Defendants the opportunity to respond.

   C. Balance of Equities


                                             6
Case 2:21-cv-00149-LEW Document 10 Filed 06/17/21 Page 7 of 7                  PageID #: 125




          I am not persuaded that the equities compel ex parte relief. To the extent business

files and personal files were combined under one Brinkster account, that is a predicament

of Plaintiff’s own making.

    D. Public Interest

          I do not see that the public has an interest that would militate in favor of ex parte

relief.

                                        CONCLUSION

          Plaintiff’s ex parte request for Temporary Restraining Order is DENIED.

          SO ORDERED.

          Dated this 17th day of June, 2021.

                                                /s/ Lance E. Walker
                                               UNITED STATES DISTRICT JUDGE




                                                 7
